Citation Nr: 0523273	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  03-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to an effective date earlier than January 15, 
1993, for the award of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The veteran had active military service from November 1967 to 
November 1971.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of an October 2002 rating decision 
in which the RO, inter alia, awarded the veteran TDIU and 
assigned an effective date of January 15, 1993.  In March 
2003, the veteran filed a notice of disagreement (NOD) with 
the assigned effective date.  In July 2003, the RO issued an 
SOC, and the veteran filed a substantive appeal (via a 
written statement), in September 2003.  

In a May 2004 decision, the Board decided a number of issues 
on appeal but remanded to the RO the claim for an effective 
date earlier than January 15, 1993, for the award of a TDIU, 
for further action.  Following completion of the requested 
action, the RO continued its denial of the veteran's claim 
(as reflected in the November 2004 and April 2005 
supplemental SOCs (SSOCs)), and returned this matter to the 
Board.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  Prior to January 15, 1993, the veteran was assigned a 
separate 10 percent rating, each, for seborrheic dermatitis 
and for hallux valgus of the right foot, effective March 15, 
1976; there is no evidence that these disabilities then 
rendered the veteran unemployable.  

3.  In a December 1992 decision, the Board denied the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  

4.  On January 15, 1993, the veteran sought to reopen his 
claim for service connection for PTSD.  

5.  The veteran filed a formal claim for a TDIU on July 1, 
2002.

6.  In March 2003, the RO granted service connection and 
assigned an initial 70 percent rating for PTSD, effective 
January 15, 1993.  

7.  In a May 2004 decision, the Board awarded a 100 percent 
rating for PTSD, effective January 15, 1993.  

8.  Prior to January 15, 1993, there was no pending claim 
pursuant to which service connection for PTSD could have been 
granted.  




CONCLUSION OF LAW

The claim for an effective date earlier than January 15, 
1993, for the award of a TDIU is without legal merit.  38 
U.S.C.A. §§ 5103, 5103A, 5107(b), 5110 (West 2002);  38 
C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.340, 3.341, 3.400, 
4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the veteran has been notified of the reasons 
for the denial of his claim, has been given notice of the 
laws and regulations governing the claim, and has been 
afforded an opportunity to present evidence and argument in 
connection with the claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran.  As will be explained below, the 
claim for an effective date prior to January 15, 1993, for 
the award of a TDIU lacks legal merit; hence, the duties to 
notify and assist imposed by the VCAA are not applicable in 
this appeal.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004) ("Because [the veteran] has no legal entitlement to 
an earlier effective date, there is no need to address 
whether section 5103(a) notice was required and provided in 
this case."); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  

II.  Analysis

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  

The effective date for the grant of service connection based 
on a claim reopened after a final determination "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof."  
38 U.S.C.A. § 5110(a).  When there is a final denial of a 
claim, and new and material evidence is received, the 
effective date of the award of compensation is date of 
receipt of the new claim or date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(q)(1)(ii) and (r).  

Any communication or action indicating an intent to apply for 
a benefit may be considered an informal claim.  38 C.F.R. § 
3.155.  

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  

A TDIU is "merely an alternate way to obtain a total 
disability rating without being rated 100 percent disabled 
under the rating schedule."  Norris v. West, 12 Vet. App. 
413, 421 (1999).  In essence, a TDIU claim is a type of 
increased rating claim.  Id.  Accordingly, under 38 C.F.R. 
§ 3.155(c), a separate formal claim for TDIU is not necessary 
once a claim for an increased rating has been filed.  In 
these circumstances, VA must accept an informal request for 
TDIU as a claim.  Thus, any evidence in the claims file or 
under VA control submitted subsequent to the original 
increased rating claim that indicates that there is "current 
service-connected unemployability" requires adjudication of 
the "reasonably raised" claim for TDIU.  Id.; see also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (Where a 
veteran: (1) submits evidence of a medical disability; (2) 
makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 
C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" has been satisfied with respect to a TDIU.)  

VA's General Counsel has interpreted the Roberson decision as 
indicating that a claimant does not have to prove that he or 
she is 100 percent unemployable to establish an inability to 
maintain a substantially gainful occupation as required for a 
TDIU award pursuant to 38 C.F.R. § 3.340(a).  See VAOPGCPREC 
12-2001 (July 6, 2001).  Under 38 C.F.R. § 3.340(a), a total 
disability exists if there is impairment sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  Moreover, while the term 
"substantially gainful occupation" is not defined by 
regulation, the Court has interpreted the term, as used in 
38 C.F.R. § 4.16(b), as referring "at a minimum, the ability 
to earn a living wage."  Bowling v. Principi, 15 Vet. App. 
1,7 (2001).  Additionally, a claimant is not engaged in a 
substantially gainful occupation if their annual income is 
below the poverty threshold for one person.  Id.  A 
determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that 
person's abilities and his employment history.  See Faust v. 
West, 13 Vet. App. 342, 355 (2000), citing Gleicher v. 
Derwinski, 2 Vet. App. 26, 28 (1991).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  The question is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, not whether the veteran can find 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  

As noted above, prior to January 15, 1993, the RO had granted 
service connection and assigned a separate 10 percent rating, 
each, for seborrheic dermatitis and for hallux valgus of the 
right foot, effective March 15, 1976.  There is no evidence 
that, prior to January 15, 1993, the veteran had filed claim 
for a TDIU, or that he was then rendered unemployable by 
seborrheic dermatitis and/or hallux valgus of the right foot.  
In a November 1977 statement (via a VA Form 9, Appeal to 
Board of Veterans' Appeals), that he was having a hard time 
obtaining and keeping a job because of his skin condition; 
however, subsequent VA medical records reflect that the 
veteran was considered unemployable due to chronic pain in 
the veteran's left shoulder and his chronic PTSD symptoms 
(neither of which was service connected prior to January 15, 
1993).  

The Board denied service connection for PTSD in a December 
1992 decision.  The veteran was notified of the decision and 
his right to appeal.  As the veteran did not appeal the 
Board's decision, and no other exception to finality applies, 
that decision is final as to the evidence then of record.  
See 38 U.S.C.A. § 7104; 38 U.S.C.A. § 20.1100.  As the 
December 1992 decision finally resolved any earlier, prior 
claim, service connection for PTSD, prior to that date, is 
legally precluded.  

The RO received the veteran's request to reopen his claim for 
service connection for PTSD on January 15, 1993.  Thereafter, 
in March 16, 2002, the RO granted service connection and 
assigned a 70 percent rating for PTSD, effective January 15, 
1993.  In May 2004, the Board awarded a 100 percent rating 
for PTSD, effective January 15, 1993.  

As noted above, the governing legal authority specifically 
provides that, with respect to reopened claims, the effective 
date is contingent upon the date of application.  Here, the 
veteran sought to reopen his claim for PTSD on January 15, 
1993, service connection for PTSD ultimately was awarded 
pursuant to that reopened claim.  The veteran has not 
alleged, and the record does not reveal, that there was any 
earlier correspondence from or action of the veteran that can 
reasonably be construed as indicating an intent to reopen a 
claim for service connection for PTSD prior to January 15, 
1993.  The Board also points out that that, effective January 
15, 1993, the veteran also was in receipt of a 70 percent 
rating for service-connected disability (PTSD); hence, as of 
that date, he was in receipt of a combined and singular 
evaluations for his service-connected disabilities that met 
the schedular criteria for consideration of a TDIU.  See 
38 C.F.R. § 4.16(a).  

While, in this case, the veteran contends that the effective 
date for the grant of service connection for a TDIU should be 
prior to January 15, 1993, the Board finds that there no 
legal basis for the assignment of an effective date for the 
award of a TDIU prior to that date.  As noted above, the 
governing legal authority is clear and specific, and VA is 
bound by it.  While, as a final point, the Board acknowledges 
the argument of the veteran's attorney that 38 C.F.R. § 3.400 
is invalid as it exceeds the plain language of 38 U.S.C.A. 
§ 5110(a), the Board emphasizes that it is bound, in its 
decisions, by the regulations of the Department.  See 
38 U.S.C.A. § 7104(c).  

Under the circumstances, the Board must conclude that claim 
for an effective date earlier than January 15, 1993, for the 
award of a TDIU must be denied.  Where, as here, the law, and 
not the evidence, is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

An effective date earlier than January 15, 1993, for the 
award of a TDIU is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


